FILED
                           NOT FOR PUBLICATION                                DEC 09 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOHN MICHAEL KELLY,                              No. 11-17684

              Plaintiff - Appellant,             D.C. No. 3:10-cv-04507-JSW
                                                 Northern District of California,
  v.                                             San Francisco

U.S. CENSUS BUREAU; U.S.
DEPARTMENT OF COMMERCE,                          ORDER AMENDING

              Defendants - Appellees.


Before:      HUG, FARRIS, and LEAVY, Circuit Judges.

       The memorandum disposition filed on October 2, 2013 is amended as

follows:

       Page 2, line 19: Replace “file” with “files.”

       Page 3, line 13: At the end of the paragraph, add the following: “We also

deny Kelly’s requests on appeal that we disqualify the district court judge on

remand and assign the case to a new judge because of the judge’s allegedly biased

rulings, including his order denying summary judgment. See Liteky, 510 U.S. at

551, 555-56; see also Myers v. United States, 652 F.3d 1021, 1037-38 (9th Cir.
2011); D’Lil v. Best Western Encina Lodge & Suites, 538 F.3d 1031, 1040-41 (9th

Cir. 2008).”

      With these amendments, the petition for rehearing is DENIED.

      We do not retain jurisdiction over this case.

      The parties shall bear their own costs on appeal.

      No further filings shall be accepted in this closed case.